
	
		II
		Calendar No. 381
		111th CONGRESS
		2d Session
		S. 2945
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 21, 2010
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 18, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at 1210 West Main Street in Riverhead, New York,
		  as the Private First Class Garfield M. Langhorn Post Office
		  Building.
	
	
		1.Private First Class Garfield M. Langhorn
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1210 West Main Street in Riverhead, New York, shall be known
			 and designated as the Private First Class Garfield M. Langhorn Post
			 Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Private
			 First Class Garfield M. Langhorn Post Office Building.
			
	
		May 18, 2010
		Reported without amendment
	
